Per Curiam.

We cannot tell from the limited record what claims appellant raised in the court of appeals. The gist of the issue raised in this court seems to be that appellate counsel was ineffective for failure to pursue a claim that a witness at trial may have committed perjury because she was offered immunity from prosecution for her testimony. We agree with the court of appeals that this claim is too speculative to raise a genuine issue.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.